Citation Nr: 1817881	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-59 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Veteran status for purposes of basic eligibility to Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel










INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision by the VA Regional Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

The Department of the Army, via the National Personnel Records Center (NPRC), has certified that the Appellant had no active duty as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for Veteran status, for the purpose of VA benefits, are not met. 
38 U.S.C. §§ 101, 107, 1110 (2012); 38 C.F.R. §§ 3.1 , 3.7, 3.40, 3.41, 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that she is entitled to VA benefits due to service as a recognized guerilla in the service of the United States Armed Forces during World War II. 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is considered recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).  The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  38 C.F.R. § 3.40 (d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  See 38 C.F.R. § 3.203 (a).  However, where an appellant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203 (a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203 (c). 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In regard to service department findings, the Board notes that, in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court of Appeals for Veterans Claims (Court) held that a request to the National Personnel Records Center (NPRC) to verify a claimant's service did not satisfy VA's duty under 38 C.F.R. § 3.203 and indicated such requests should be directed to the Department of the Army. Specifically, the Court determined that a 1998 memorandum of agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) was ambiguous in its delegation of duty to NARA, or its agency, NRPC, for administrative determinations to verify service.  However, in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegates responsibility of verifying military service to NPRC and effectively supersedes the 1998 MOA.

Here, the record does not reflect any evidence that meets the requirements of 38 C.F.R. § 3.203 (a) and the NPRC has repeatedly verified that the Appellant had no service as a member of the Philippine Commonwealth Army, to include service in the recognized guerrillas, in the service of the United Stated Armed Forces. 

Specifically, in May 2016, July 2016, and February 2017, the NPRC endorsed VA Forms 21-3101 with negative findings.  The forms reflect verification attempts under the Appellant's name and her maiden name.  The NPRC indicated that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas in the service of the United States Armed Forces in the Far East.  

The NPRC stated that the service determination process in the post-war period was initiated by a soldier filing a claim prior to June 30, 1948 using AGO Form 23 or AGO Form 22A.  Favorable service determinations resulted in soldiers' names being placed on one or more corresponding approved unit rosters.  NPRC is responsible for retrieving claim folders and then validating service determinations after retrieving unit rosters and matching an individual's identity against an existing claims folder.  The NPRC stated that in this case a claim folder was not located.  Based on the information provided in the request, they retrieved the corresponding unit rosters to determine if the Appellant's name appeared on an approved roster.  The Appellant's name was not among the soldiers whose service was verified for this unit.  The NPRC specifically noted that Walter Cushing's guerrilla organization was not officially recognized by the Department of the Army, and that individuals who claim service with this organization are denied creditable service.

The Appellant contends her claim is supported by documents (within the record) that include: affidavits, identification cards, and a certification document from the Walter Cushing Guerillas.  While these documents may confirm the Appellant's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203 (a).  Specifically, none of the documents are official documents from an appropriate United States Service Department.  

As the Appellant has not provided additional evidence that would warrant a request for recertification from the service department (Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)), and based on the evidence of record - to include the determinations of the NPRC and the Department of the Army - the Appellant cannot be considered a "veteran" for purposes of VA benefits and the claim must be denied.  38 C.F.R. § 3.203; Duro, 2 Vet. App. at 532; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Veteran status for purposes of basic eligibility to VA benefits is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


